            Case 2:19-cv-02184-JS Document 45 Filed 05/12/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHRISTINA MARY REYNOLDS                         :           CIVIL ACTION
 on behalf of herself and all others             :
 similarly situated                              :           No. 19-2184
                                                 :
    v.                                           :
                                                 :
 CHESAPEAKE & DELAWARE                           :
 BREWING HOLDINGS, LLC, et al.                   :

                                            ORDER

         AND NOW, this 12th day of May, 2020, upon consideration of Defendants Chesapeake &

Delaware Brewing Holdings, LLC and Iron Hill Brewery, LLC’s Motion for Summary Judgment,

Plaintiff Christina Mary Reynolds’s Motion for Partial Summary Judgment, the parties’ briefing

on the Motions, and the parties’ presentations at the April 2, 2020, oral argument on the Motions,

and for the reasons stated in the accompanying Memorandum, it is ORDERED the Motions

(Document 21 & 24) are DENIED.



                                                            BY THE COURT:



                                                             /s/ Juan R. Sánchez
                                                            Juan R. Sánchez, C.J.
